DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-12 are presented for examination on the merits.

	Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 11/017642 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  A system for generating alerts communicated to emergency responders indicating a location of an incident, said system comprising: a housing; one or more light sources connected to said housing; a computing processor located in said housing; a switch located in said housing configured to be accessible to a user, wherein when said switch is actuated by a user indicating an incident, said processor provides power to said at least one light source to output light from said housing; a transmitter in said housing electrically connected to said computing processor, wherein said computing processor is configured to control said transmitter to transmit an emergency signal, when said switch is activated by the user and, a cellular subscriber identity module (SIM) connected to said computing processor, wherein said computing processor is configured to use said SIM module and said transmitter to transmit an emergency signal are conventional prior art features and the use of such features in the claims 1-12 of US 11017642 B2 would have been obvious and would not have involved a patentable invention.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1, 2, 4, 5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (US 20100265089 A1) in view of LI, Yan-zhao (CN 106530629 A).
As to claim 1, Gregory discloses in emergency location finder having claimed
a.	a system for generating alerts communicated to emergency responders indicating a location of an incident, said system comprising: a housing; one or more light sources connected to said housing; a computing processor located in said housing; a switch located in said housing configured to be accessible to a user, wherein when said switch is actuated by a user indicating an incident, light source to output light from said housing read on ¶ 0008, (light system for identifying a target location for emergency vehicles, including a light fixture suitable for use outdoors, a bulb suitable for use in the fixture, and an activation mechanism for selecting and changing between a "constant on" mode, a "constant off" mode, and a "blinking" mode for the bulb when the bulb is provided in the fixture. The activation mechanism may include a first activation mechanism for selecting and changing between a "constant on" mode and a "constant off" mode, and a second activation mechanism for selecting and changing between a "blinking on" mode and a "constant off" mode. The activation mechanism may be activated manually, such as by a switch at the location, and/or remotely, such as through a land line telephone, a cellular telephone, a PDA device, a satellite signal, a radio frequency signal, or any form of remote signaling source. The remote signal may be controlled from essentially any remote signaling device, such as a key fob. The lighting system may be incorporated into or activated by a security system for alerting a homeowner or security company when an emergency is indicated at the location).  Gregory does not explicitly disclose said processor provides power to said at least one light source to output light.
However, LI, Yan-zhao in earthquake emergency warning device teaches:
b.	said processor provides power to said at least one light source to output light read on Page. 3, Para 4, (the main processor 11 through display screen interface 113 connection with full-colour LED display screen 2, full colour LED display screen 2 may display warning colour, earthquake intensity, and countdown information, main processor 11 through radio module 12 connected to antenna interface 114. an antenna for receiving the signal, and then transmits the signal to the main processor 11, the main processor 11 via the voltage-stabilizing module 13 connected with the power supply interface 115 connection regulated power supply 5, voltage regulator module 13 to ensure the normal power supply; when receiving the earthquake early warning data information sent by the earthquake early warning server comprises earthquake intensity and countdown, RF module 12 after receiving the warning signal, transmits the signal to the main processor 11 through data conversion, after processed by the main processor 11, sent to the full colour LED display screen 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the a colour identification and digital display intensity and count down LED earthquake early warning emergency lamp of LI, Yan-zhao into Gregory in order to provide an emergency lamp interface, a loudspeaker interface, a display screen interface, an antenna interface and a power supply interface, a main processor connection full-colour LED display screen through display screen interface the driving control module by the emergency lamp interface connected with warning emergency lamp.
As to claim 2, Gregory further discloses:
a.	a power source connected at least to said computing processor read on ¶ 0032, (The emergency light or lights are preferably controlled by a manual switch for their standard use as outside decorative lighting, and by an emergency light controller (11) for their use as emergency location identifiers).
As to claim 4, Li, Yan-zhao further teaches:
a.	a speaker in said housing electrically connected to said computing processor, wherein said computing processor is configured to control said speaker to output an audible sound when the switch is activated by the user read on Page 3, Para. 4, (wherein the input end of the main processor connected with the output end of the radio module and a voltage stabilizing module; the output end of the main processor is connected with the input end of the voice module and control module, said PCB main circuit board is further provided with an emergency lamp interface, a loudspeaker interface, a display screen interface, an antenna interface and a power supply interface, a main processor connection full-colour LED display screen through display screen interface).
As to claim 5, LI, Yan-zhao further teaches:
a.	a transmitter in said housing electrically connected to said computing processor, wherein said computing processor is configured to control said transmitter to transmit an emergency signal, when said switch is activated by the user read on Page. 3, Para 4, (the main processor 11 through display screen interface 113 connection with full-colour LED display screen 2, full colour LED display screen 2 may display warning colour, earthquake intensity, and countdown information, main processor 11 through radio module 12 connected to antenna interface 114. an antenna for receiving the signal, and then transmits the signal to the main processor 11, the main processor 11 via the voltage-stabilizing module 13 connected with the power supply interface 115 connection regulated power supply 5, voltage regulator module 13 to ensure the normal power supply; when receiving the earthquake early warning data information sent by the earthquake early warning server comprises earthquake intensity and countdown, RF module 12 after receiving the warning signal, transmits the signal to the main processor 11 through data conversion, after processed by the main processor 11, sent to the full colour LED display screen 2).
As to claim 9, Gregory further discloses:
a.	a cellular subscriber identity module (SIM) connected to said computing processor, wherein said computing processor is configured to use said SIM module and said transmitter to transmit an emergency signal read on ¶ 0008, (The activation mechanism may be activated manually, such as by a switch at the location, and/or remotely, such as through a land line telephone, a cellular telephone, a PDA device, a satellite signal, a radio frequency signal, or any form of remote signaling source. The remote signal may be controlled from essentially any remote signaling device, such as a key fob. The lighting system may be incorporated into or activated by a security system for alerting a homeowner or security company when an emergency is indicated at the location.  Note: it is inherent that cellular phones uses a SIM). 
As to claim 10, Gregory further discloses:
a.	a data storage device connected to said computing processor, said data storage device comprising computer instruction code representing different light patterns for operation of said one or more light sources, and wherein said computing processor is capable of operation of said instruction code to activate the one or more light sources in different light patterns to indicate an emergency read on ¶ 0008, (light system for identifying a target location for emergency vehicles, including a light fixture suitable for use outdoors, a bulb suitable for use in the fixture, and an activation mechanism for selecting and changing between a "constant on" mode, a "constant off" mode, and a "blinking" mode for the bulb when the bulb is provided in the fixture. The activation mechanism may include a first activation mechanism for selecting and changing between a "constant on" mode and a "constant off" mode, and a second activation mechanism for selecting and changing between a "blinking on" mode and a "constant off" mode. The activation mechanism may be activated manually, such as by a switch at the location, and/or remotely, such as through a land line telephone, a cellular telephone, a PDA device, a satellite signal, a radio frequency signal, or any form of remote signaling source). 
As to claim 11, Gregory further discloses:
a.	a receiver for receiving signals from a remote device read on ¶ 0008, (light system for identifying a target location for emergency vehicles, including a light fixture suitable for use outdoors, a bulb suitable for use in the fixture, and an activation mechanism for selecting and changing between a "constant on" mode, a "constant off" mode, and a "blinking" mode for the bulb when the bulb is provided in the fixture. The activation mechanism may include a first activation mechanism for selecting and changing between a "constant on" mode and a "constant off" mode, and a second activation mechanism for selecting and changing between a "blinking on" mode and a "constant off" mode. The activation mechanism may be activated manually, such as by a switch at the location, and/or remotely, such as through a land line telephone, a cellular telephone, a PDA device, a satellite signal, a radio frequency signal, or any form of remote signaling source). 
As to claim 12, Gregory further discloses:
a.	wherein said receiver is one of at least a Bluetooth receiver and/or a Wi-Fi receiver read on ¶ 0008, (light system for identifying a target location for emergency vehicles, including a light fixture suitable for use outdoors, a bulb suitable for use in the fixture, and an activation mechanism for selecting and changing between a "constant on" mode, a "constant off" mode, and a "blinking" mode for the bulb when the bulb is provided in the fixture. The activation mechanism may include a first activation mechanism for selecting and changing between a "constant on" mode and a "constant off" mode, and a second activation mechanism for selecting and changing between a "blinking on" mode and a "constant off" mode. The activation mechanism may be activated manually, such as by a switch at the location, and/or remotely, such as through a land line telephone, a cellular telephone, a PDA device, a satellite signal, a radio frequency signal, or any form of remote signaling source). 
As to claim 13, Gregory further discloses:
a.	wherein said computing processor is configured to receive data from said receiver and control said at least one light source based on the received data read on ¶ 0008, (The activation mechanism may be activated manually, such as by a switch at the location, and/or remotely, such as through a land line telephone, a cellular telephone, a PDA device, a satellite signal, a radio frequency signal, or any form of remote signaling source. The remote signal may be controlled from essentially any remote signaling device, such as a key fob. The lighting system may be incorporated into or activated by a security system for alerting a homeowner or security company when an emergency is indicated at the location).
As to claim 14, Gregory further discloses:
a.	a data storage device connected to said computing processor; and a cellular subscriber identity module (SIM), wherein said data storage device comprises location data and cellular information for one or more users, wherein said computing processor is capable of receiving location data from said data storage device and controlling said transmitter to transmit the location data using the SIM module to the one or more contacts stored in the data storage device read on ¶ 0008, (The activation mechanism may include a first activation mechanism for selecting and changing between a "constant on" mode and a "constant off" mode, and a second activation mechanism for selecting and changing between a "blinking on" mode and a "constant off" mode. The activation mechanism may be activated manually, such as by a switch at the location, and/or remotely, such as through a land line telephone, a cellular telephone, a PDA device, a satellite signal, a radio frequency signal, or any form of remote signaling source. The remote signal may be controlled from essentially any remote signaling device, such as a key fob. The lighting system may be incorporated into or activated by a security system for alerting a homeowner or security company when an emergency is indicated at the location.  Note: it is inherent that cellular phones uses a SIM).

7.	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory in view of LI, Yan-zhao and further in view of Sada (JP 2013033428 A).
As to claim 3, Gregory in view of LI, Yan-zhao does not explicitly discloses power source is rechargeable and wherein said system further comprises a solar cell located.
However, Sada in traffic signal uninterruptible power supply system teaches:
a.	wherein said power source is rechargeable and wherein said system further comprises a solar cell located in said housing and connected to said power source to thereby recharge said power source read on Page 4, Para. 4, (an emergency warning notification system, and a short drive system for motors and drive units To provide the desired functions, and install existing street lights or utility pole emergency power supplies with solar and wind power generation to enhance these power generation functions, and also maintain the elevation angle, which is the optimal angle of solar light throughout the year For this purpose, a remote control device capable of correcting the arrangement of the solar battery storage integrated panel is installed).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the signal uninterruptable power supply system having power storage/generation integrated device mounted thereon of Sada into Gregory in view of LI, Yan-zhao in order to provide a signal uninterruptible power supply system which is small-sized and light-weight to be useful for disaster prevention or at the time of the occurrence of emergency disasters, in particular, power failure, and has a power storage/generation system with intelligent functions.
As to claim 7, Sada further teaches:
a.	a global positioning system connected to said computing processor, wherein said computing processor is capable of receiving location data from said global positioning system and controlling said transmitter to transmit the location data read on Page 4, Para. 4, (Equipped with at least one of a warning signal transmitter based on an earthquake sensor, a security surveillance camera, video, a remote communication unit, GPS (Global Positioning System), an emergency warning notification system, and a short drive system for motors and drive units To provide the desired functions).

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gregory in view of LI, Yan-zhao and further in view of Kim (KR 101895215 B1).
As to claim 3, Gregory in view of LI, Yan-zhao does not explicitly discloses a data storage device connected to said computing processor, said data storage device comprising location data, wherein said computing processor is capable of receiving location data from said data storage device and controlling said transmitter to transmit the location data.
However, Kim in a wireless emergency call device teaches:
a.	a data storage device connected to said computing processor, said data storage device comprising location data, wherein said computing processor is capable of receiving location data from said data storage device and controlling said transmitter to transmit the location data read on Page 9, Para. 5, (GPS unit for providing A memory unit 156 for storing installation position information and part information of the hybrid electric power type emergency call system, and a memory 156 for storing battery charge amount of the battery unit 153, Off and the brightness or blinking period of the street light and the warning light according to the illuminance of the battery 145, adjusts the amount of battery discharged through the charging cable according to the battery charging amount, The control unit 150 controls the camera unit 149 or the CCTV 150 to transmit images through the wireless communication unit 152 to a monitor or a mobile phone of a manager or a smartphone, Output from the GPS unit 155 or the memory unit 156 of the GPS unit 155 after the emergency call is made, if the emergency call is in progress, Emi And a control unit (157) for automatically generating information on a location of the caller through the stored location information so that the receiver can easily grasp the location of the distressor or the caller, And a control board 140 mounted on the control board 140).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the hybrid power type wireless emergency call device using solar light and general electricity and its operation method of Kim into Gregory in view of LI, Yan-zhao in order to automatically transmit the current installation location when an emergency rescue or evacuation is requested; and thus, can be used in various and convenient manners.

Allowable Subject Matter
9.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, claim 6 should resolve the above rejections/objection in the office action and an updated search will need to be performed after the next response from Applicant.  
Citation of pertinent Prior Arts
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
11.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689